
	
		II
		112th CONGRESS
		1st Session
		S. 1594
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to require the
		  Secretary of Agriculture to carry out a conservation program under which the
		  Secretary shall make payments to assist owners and operators of muck land to
		  conserve and improve the soil, water, and wildlife resources of the
		  land.
	
	
		1.Muck soils
			 conservationChapter 5 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839bb et
			 seq.) is amended by adding at the end the following:
			
				1240S.Muck soils
				conservation
					(a)EstablishmentThe Secretary shall carry out a
				conservation program (referred to in this section as the program)
				under which the Secretary shall make payments to assist owners and operators of
				eligible land specified in subsection (b) to conserve and improve the soil,
				water, and wildlife resources of the land.
					(b)Eligible
				landTo be eligible for
				inclusion in the program, the land shall—
						(1)be comprised of soil that qualifies as
				muck, as determined by the Secretary;
						(2)be used for
				production of an agricultural crop;
						(3)have a spring
				cover crop planted in conjunction with the primary agricultural crop referred
				to in paragraph (2);
						(4)have a winter crop
				planted; and
						(5)have ditch banks
				seeded with grass that is maintained on a year-round basis.
						(c)Payment
				amountsThe Secretary may
				provide payments of not less than $300, but not more than $500, per acre per
				year under the program.
					(d)Authorization of
				AppropriationsThere is authorized to be appropriated to the
				Secretary to carry out the program $50,000,000 for each of fiscal years 2012
				and
				2013.
					.
		
